Name: Commission Regulation (EC) No 1489/94 of 28 June 1994 fixing the amount of aid to Portuguese producers of paddy rice for the 1994/95 marketing year
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  Europe
 Date Published: nan

 No L 161 /12 Official Journal of the European Communities 29 . 6. 94 COMMISSION REGULATION (EC) No 1489/94 of 28 June 1994 fixing the amount of aid to Portuguese producers of paddy rice for the 1994/95 marketing year HAS ADOPTED THIS REGULATION : Article 1 The special aid for Portugal for marketing year 1994/95 referred to in Article 1 ( 1 ) (c) of Regulation (EEC) No 738/93 is hereby fixed at ECU 20/tonne. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 738/93 of 17 March 1993 amending the transitional measures gover ­ ning the organization of the market in cereals and rice in Portugal laid down in Regulation (EEC) No 3653/90 ('), and in particular Article 2 thereof, Whereas the special aid for rice producers in Portugal specified in Article 1 ( 1 ) (c) of Regulation (EEC) No 738/93 must be reduced by a fifth for marketing year 1994/95 ; whereas the amount thereof must therefore be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 77, 31 . 3 . 1993, p . 1 .